DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,352,922. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention contains similar limitations of claims from Patent No. 11,352,922.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (U.S. Publication 2013/0205726), hereinafter “Wada”.
Regarding claim 1, Wada discloses a crankcase breather vent assembly (paragraph 42) that is configured to be coupled with a crankcase of an internal combustion engine (4), the assembly comprising: a breather vent (3) comprised of a filter medium (32, paragraph 55), retained between a base (21) and a cap (25a, paragraph 52), and a fitting receiver providing an opening (shown in figure 2 with 22 opening into the filter element 13) into an interior cavity of the breather vent (shown in figure 2); a vent base (11) comprised of a generally cylindrical vessel that is received into the fitting receiver and configured to communicate blow-by gases from the vent base into the interior cavity of the breather vent (paragraph 47); and a bonnet comprised of a cup-shaped member (12) configured to extend over the breather vent (shown in figure 2, paragraph 51).
Regarding claim 3, Wada discloses the assembly of claim 1, wherein the bonnet includes an enclosed end (top end of 12) and an open end (bottom end of 12) disposed opposite of the enclosed end (shown in figure 2), the enclosed end being configured to mount to a top of the breather vent (mounted through holding portion 25) such that the open end allows an unrestricted air flow through the filter medium when the bonnet is installed onto the breather vent (shown in figure 2, paragraph 52).
Regarding claim 4, Wada discloses the assembly of claim 1, wherein the bonnet (12) is configured to reduce a buildup of oil residue on nearby engine components. The cover (12) prevents the vapors from escaping to the engine components. 
Regarding claim 5, Wada discloses the assembly of claim 1, wherein the vent base (11) comprises one or more inlets (3a) disposed along a side of the vent base and an outlet (open end on bottom of 11 where 14 connects to) disposed at a bottom of the vent base (shown in figure 2), the one or more inlets configured to receive blow-by gases into an interior cavity of the vent base, and the outlet (through outlet the oil leads to 14 and out through 14a) configured to direct oil captured from the blow-by gases to an oil sump of the engine (paragraph 56).
Regarding claim 6, Wada discloses the assembly of claim 5, wherein the one or more inlets and the outlet are configured to receive suitable fittings and hoses that communicate engine blow-by gases from the crankcase of the engine (paragraph 55 mentions that the outlet port 3b has a hose fitting 2b). Figure 1 shows that the hose fittings for 2a and 2b are connected to inlet (3a) and outlet (3b). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada.
Regarding claim 2, Wada discloses the same invention substantially as claimed except for a tapered filter medium that has a larger diameter in the top portion compared to the bottom portion.  However, the examiner takes Official Notice that it is well known in the art to provide such a tapered filter for the purpose of providing an increase of flow.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to modify Wada by incorporating a tapered filter medium for the purpose of providing an increase of flow.
Regarding claims 7 and 8, Wada discloses the same invention substantially as claimed but is silent to disclose that the inlet and the outlet comprise tapered threads suitable for engaging with various threaded fittings or that hose clamps are used to secure the hoses of the inlet and outlet.  However, the examiner takes Official Notice that it is well known in the art to provide tapered threads or hose clamps for the inlet and outlet for the purpose of providing a secure fit to prevent leakage.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to modify Wada by incorporating threaded fittings or hose clamps for the purpose of providing a secure fit to prevent leakage.
Regarding claims 11 and 12, Wada discloses the claimed invention but is silent to disclose that vent base is made of cast aluminum or steel. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the vent base be made of cast aluminum or steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 13, Wada discloses the same invention substantially as claimed but is silent to disclose a mounting bracket.  However, the examiner takes Official Notice that it is well known in the art to provide a mounting bracket to support the vent in an upright configuration for the purpose of securely mounting the breather vent to the engine that allows oil to flow back down to the sump.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to modify Wada by incorporating a mounting bracket to support the vent for the purpose of securely mounting the breather vent to the engine to allow oil to flow back down to the sump.
Allowable Subject Matter
Claims 9-10 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claims 9 and 14, but more specifically, a crankcase breather vent with inlets on the side and an outlet at the bottom, a multiplicity of baffles disposed in an alternating sequence on opposite sides of the interior cavity of the vent base to direct the blow-by gases along a tortuous path through the interior cavity. Examiner notes that claims 14-18 are objected upon the double patenting rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        9/30/2022